[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Butler County Court of Common Pleas where the trial court granted summary judgment to defendant-appellee, The Kroger Company, in a slip and fall action filed by plaintiff-appellant, Christine Ringer.
Appellant's sole assignment of error is overruled since there is no genuine issue of material fact as to whether appellee's negligence was the cause of appellant's fall. See Dresher v. Burt (1996),75 Ohio St.3d 280, 293. There was no evidence presented by appellant to show that appellee had any knowledge of the alleged dangerous condition. See Jackson v. Kings Island (1979), 58 Ohio St.2d 357, 359. Furthermore, appellant's fall was caused by a slip on "tracked in water" for which a storeowner in Ohio ordinarily cannot be held liable. See Paschal v. RiteAid Inc. (1985), 18 Ohio St.3d 203. Boswell v. Hyper Shoppes, Ohio, Inc. (Nov. 23, 1998), Butler App. No.CA 2000-10-0192, unreported.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  ___________________________________ William W. Young, Presiding Judge
James E. Walsh, Judge, Stephen W. Powell, Judge.